        Case 1:15-md-02657-FDS Document 1741 Filed 11/08/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



                                                     MDL NO. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)                       This document relates to:
 PRODUCTS LIABILITY LITIGATION                       All Actions




                  GLAXOSMITHKLINE LLC’S EMERGENCY MOTION
                        FOR TELEPHONIC CONFERENCE

       GSK respectfully requests a telephonic conference at the Court’s earliest convenience to

address Dr. Zambelli-Weiner’s refusal to comply with the Court’s Order from October 25, 2019,

granting its Motion to Compel. GSK also wishes to discuss appropriate sanctions, including

attorneys’ fees and costs, for Dr. Zambelli-Weiner’s failure to comply with the Court’s order. The

Court ordered Dr. Zambelli-Weiner to produce responsive documents by November 5, 2019. She

has not done so, and the affidavit, which she provided instead of responsive documents, fails to

comply with the Court’s direction. See Aff. of April Zambelli-Weiner, Ph.D. Regarding Responses

to Document Requests, attached as Ex. A.

       First, the Court required Dr. Zambelli-Weiner to “click that button” to reproduce the

statistical output from the codes on her server. Oct. 25, 2019 Hr’g Tr. at 23:3-14, attached as Ex.

B. Instead of doing so, she merely restated that the output was not printed or saved. Ex. A at ¶ 4.

But whether the output was printed or saved is immaterial; the Court ordered her to reproduce it,

which she has not done. Nor does she explain why she cannot produce the required materials, as

the Court instructed. See Ex. B at 23:15-19 (“If those documents are not produced in full because

they don’t exist or don’t exist in part or whatever the relevant response is, I’m going to require Dr.
       Case 1:15-md-02657-FDS Document 1741 Filed 11/08/19 Page 2 of 4



Zambelli-Weiner to create a statement under oath explaining the circumstances, that is, why they

were not produced.”) (emphasis added).

       Second, the Court required Dr. Zambelli-Weiner to produce the full statistical coding/input

for her study. Dr. Zambelli-Weiner’s affidavit simply references the produced set of statistical

coding (see Ex. A at ¶¶ 1-2), which Dr. Kimmel explained was incomplete (Ex. 2 to ECF No.

1665; Ex. 1 to ECF No. 1706). Dr. Zambelli-Weiner does not even attempt to explain why the full

coding for the study is not available and cannot be produced, as required by the Court’s order.

       GSK seeks the Court’s assistance in enforcing compliance with the discovery order,

including consideration of any appropriate sanctions under Federal Rule of Civil Procedure

37(b)(2). Counsel for GSK raised this issue with counsel for Dr. Zambelli-Weiner, who, again,

sought to delay enforcement of the Court’s order without acknowledging the non-compliance. See

Nov. 7, 2019 correspondence between Mr. Sheehan and Mr. Gunderson, attached as Ex. C.


Dated: November 8, 2019




                                                2
Case 1:15-md-02657-FDS Document 1741 Filed 11/08/19 Page 3 of 4



                           Respectfully submitted,

                           /s/Thomas Sheehan
                           Thomas Sheehan
                           Eva Canaan
                           PHILLIPS LYTLE L.L.P.
                           One Canalside
                           125 Main Street
                           Buffalo, NY 14203-2887
                           tsheehan@phillipslytle.com
                           ecanaan@phillipslytle.com

                           Madeleine M. McDonough
                           Jennifer M. Stevenson
                           Jennifer Stonecipher Hill
                           SHOOK, HARDY & BACON L.L.P.
                           2555 Grand Blvd.
                           Kansas City, MO 64108
                           Telephone: (816) 474-6550
                           Facsimile: (816) 421-5547
                           mmcdonough@shb.com
                           jstevenson@shb.com
                           jshill@shb.com
                           Admitted pro hac vice

                           Attorneys for Defendant GlaxoSmithKline LLC




                               3
        Case 1:15-md-02657-FDS Document 1741 Filed 11/08/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 4
